GEF:hh
4/30/19

                IN THE BANKRUPTCY COURT OF THE UNITED STATES
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

IN THE MATTER OF:                                    CHAPTER 11 BANKRUPTCY

WESTERN RESERVE WATER
SYSTEMS, INC.                                        CASE NO. 19-11864

               Debtor                                JUDGE JESSICA PRICE SMITH

________________________________________________________________________
                    APPLICATION FOR ORDER APPROVING
                       EMPLOYMENT OF CONSULTANT
________________________________________________________________________

       The Applicant represents as follows:

       1. On April 1, 2019, the Applicant filed a Voluntary Petition for Relief Under Chapter 11

of the Bankruptcy Code, and is now operating its business as a Debtor in Possession.

       2. The Applicant, as the Debtor in Possession, has not engaged a Consultant in this case

and wishes to engage DAVID GOUTTIERE, and the consulting firm of FocusCFO of 1010

Jackson Hole Drive, Suite 202, Blacklick, OH 43004, as the Consultant for the Debtor in

Possession in this Chapter 11 case.

       3. The Applicant proposes to employ the above-named Consultant and the consulting

firm for the following purposes:

               A. To advise the Applicant with respect to financial management and consulting

matters;

               B. To assist in the development of internal management and organization;

               C. To assist in the preparation of internal budgets and forecasts;




19-11864-jps     Doc 35     FILED 05/07/19       ENTERED 05/07/19 09:41:17          Page 1 of 4
                 D. To offer advice and consultation with respect to strategic planning.

          4. The Applicant has made careful and diligent inquiry and is satisfied that the above-

named Consultant and consulting firm are qualified and competent to assist the Applicant as a

Debtor in Possession in the case for the following reasons:

                 A. The Consultant has assisted the Applicant previously and is acquainted with

the Applicant's business operation and financial affairs;

                 B. The Consultant is experienced in assisting businesses of similar size and

complexity to that of the debtor.

          5. The Applicant has entered into a written Agreement with the above-named Consultant

and consulting firm dated April 22, 2019, with respect to the services to be performed by the said

Consultant and the compensation to be paid to the Consultant for such services and prepetition

consulting services have been provided to debtor. A copy of the Agreement is attached to this

application and the Applicant proposes to compensate the Consultant at the rate set forth in the

agreement, subject to the approval of the Court after the rendering of such services.

          6.   The Applicant is informed and believes that the above-named Consultant and

consulting firm have no connection with the debtor, creditors, or any other party in interest, or

their respective attorneys or Consultants, except that the said Consultant has assisted the debtor

previously, DAVID GOUTTIERE, is acquainted with the debtor's management, and is familiar

with the debtor's business operation and financial affairs.       The Applicant is informed and

believes that the above-named Consultant and consulting firm does not hold or represent an

interest adverse to the estate with respect to the matters on which they are employed, and that the

employment of the above-named Consultant and consulting firm is in the best interest of the

estate.




19-11864-jps       Doc 35     FILED 05/07/19       ENTERED 05/07/19 09:41:17            Page 2 of 4
        7. Applicant asks that Consultant be appointed as of the Petition date because Consultant

has been performing services for the debtor, because of the complexity of the case, because of the

health of the attorney for the debtor and because recent conversations with United States Trustee

resulted in this application being filed.

        WHEREFORE, the Applicant respectfully requests this Honorable Court to enter an
Order approving the employment of DAVID GOUTTIERE, and the consulting firm of
FocusCFO of 1010 Jackson Hole Drive, Suite 202, Blacklick, OH 43004 as Consultants for the
Debtor in Possession in this case.
Dated: 4/30/19
                                        WESTERN RESERVE WATER SYSTEMS
                                        Debtor(s)


                                        By: /s/ Michael Eiermann


                                              NOTICE

        Pursuant to Local Bankruptcy Rule 9013-1, any objection to this Application must be
filed within 14 days from the date of service as set forth on the certificate of service. If no
response or objection is timely filed, the Court is authorized to grant the relief requested without
further notice.

                                                     Respectfully submitted,

                                                     /S/ Glenn E. Forbes
                                                     Glenn E. Forbes, Esq. (0005513)
                                                     Attorney for Debtor(s)
                                                     FORBES LAW LLC
                                                     166 Main Street
                                                     Painesville, OH 44077
                                                     (440) 357-6211
                                                     gforbes@geflaw.net
                                                     bankruptcy@geflaw.net




19-11864-jps      Doc 35      FILED 05/07/19      ENTERED 05/07/19 09:41:17           Page 3 of 4
                                CERTIFICATE OF TRANSMITTAL BY MAIL

         The undersigned certifies under penalty of perjury that he or she has, on May 7, 2019, by e-mail,
addressed to the entity's address of record, transmitted a true copy of this Application For Order
Approving Appointment of Consultant and a Verified Statement to the United States Trustee, and all
interested parties via the Court’s electronic mail system, and to all creditors via regular US Mail, postage
pre-paid.

US Trustee at Registereduser@usdoj.gov
Amy L. Good, US Trustee’s Office, Amy.L.Good@UST.DOJ.GOV
Michael P. Shuster for of Creditor KeyBank National Association mshuster@porterwright.com

Western Reserve Water Systems, Inc
4133 East 49th Street
Cleveland, OH 44105

20 Largest Unsecured Creditors:

AETNA PLASTICS CORP.                BENOVATION                           BONDED CHEMICALS
P.O. BOX 931780                     2035 READING RD.                     1125 SOLUTIONS CENTER
Cleveland, OH 44193                 Cincinnati, OH 45202                 Chicago, IL 60677


CHEMTREAT, INC                      ENPRESS, LLC                         ENVIROSERVE
15045 COLLECTIONS CENTER            34899 CURTIS BLVD                    PO BOX 413070
Chicago, IL 60693                   Eastlake, OH 44095                   Salt Lake City, UT 84141

FILMTEC CORPORATION                 GCS WATER PURIFICATION, LLC          KELLY SERVICES, INC.
4118 COLLECTION CENTER DR           PO BOX 703                           PO BOX 820405
Chicago, IL 60693                   Rosharon, TX 77583                   Philadelphia, PA 19182


Key Bank                            METTLER-TOLEDO INGOLD                NEORSD
127 Public Square                   23669 NETWORK PLACE                  PO BOX 94550
Cleveland, OH 44114                 Chicago, IL 60673                    Cleveland, OH 44101

OTP INDUSTRIAL SOLUTIONS            PUROLITE COMPANY                     RESINTECH
PO BOX 73278                        PO BOX 824075                        1 RESINTECH PLAZA
Cleveland, OH 44193                 Philadelphia, PA 19182               160 COOPER ROAD
                                                                         West Berlin, NJ 08091

REXEL OF AMERICA, LLC               SUEZ WTS USA, INC                    TALENT TRANSPORTATION, INC.
PO BOX 742833                       12822 COLLECTION CENTER              PO BOX 361159
Atlanta, GA 30374-2833              DRIVE                                Strongsville, OH 44136
                                    Chicago, IL 60693

WATER SURPLUS                       WSM
PO BOX 2668                         580 GOLDEN OAK PARKWAY
Loves Park, IL 61132                Oakwood Village, OH 44146



                                                             /s/ Glenn E. Forbes, Esq.
                                                             Glenn E. Forbes, Esq.
                                                             FORBES LAW LLC
                                                             Attorney for Debtor




19-11864-jps           Doc 35    FILED 05/07/19        ENTERED 05/07/19 09:41:17                 Page 4 of 4
